DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on February 8, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-3, 5-7, 11-12, and 14 have been amended; and claims 4, 8-10, and 13 are canceled. 
Claims 2, 5-7, 11-12, and 14 have been withdrawn by Examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  Each of claims 2, 5-7, 11-12 and 14 now recite that the elongated section of fabric is “rectangular”.  However, in the reply filed on October 21, 2021, Applicant elected Invention I (burp sash), Species A (Fig. 1).  According to para. 0050, “Figure 1 illustrates a generally top plan view of an exemplary embodiment of a burping cloth generally 10 incorporating presently disclosed subject matter, and using magnetic clasp features. In particular, cloth 10 is generally elongated and generally rectangular, though having respective tapered ends 12 and 14” which means the cloth is generally shaped like a rectangle except with tapered ends.  Further, Fig. 1 shows a burp sash having 6 sides.  Therefore, it is not reasonable to consider the elected species of Fig. 1 to be “rectangular” as therefore claims 2, 5-7, 11-12, and 14 have been withdrawn.

Because of the applicant's amendment, the following in the office action filed November 17, 2021, are hereby withdrawn: 
Objections to the claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “non-overlapping position” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites, “for allowing a user to selectively join said respective ends of said body in a non-overlapping position to produce a continuous loop fabric….”  A “non-overlapping position” has not been disclosed in the written description.  For further explanation, see 35 USC 112(a) rejections below.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and claim 3 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1 has been amended to recite, “at least one magnet sewn into each of the respective ends of said body, for being selectively joined together through magnetic attraction whenever placed adjacent one another, for allowing a user to selectively join said respective ends of said body in a non-overlapping position to produce a continuous loop fabric….”  On. p. 10 of Applicant’s Remarks, Applicant assert that no new matter has been entered, but fails to show where such a limitation is taught.  Applicant references para. 0036 which recites, “The absorbent material protects the wearer's clothes by absorbing baby's bodily fluids, most commonly regurgitated breast milk and/or baby formula. The feature to create a continuous piece provides the user with options, allowing the caretaker to rotate the sash, resulting in a clean and/or dry surface for future utilization.”  However, such a disclosure does not describe a position that is “non-overlapping”.  In fact, Figs. 4a-4B show that when the “continuous loop” is made by selectively fastening the magnets together, that the respective ends of the of the body are overlapping as one end overlaps the other end.  As “a non-overlapping position” is neither described nor depicted, this limitation is considered new matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “at least one magnet sewn into each of the respective ends of said body, for being selectively joined together through magnetic attraction whenever placed adjacent one another, for allowing a user to selectively join said respective ends of said body in a non-overlapping position to produce a continuous loop fabric….” As “a non-overlapping position” was neither described not depicted, it is unclear as to how the respective ends do not overlap.  For purposes of examination, in light of the lack of disclosure of ends that do not overlap, Examiner has interpreted the term "non-overlapping" to mean that the ends of the body minimally overlap.
Claim 3 is indefinite as it recites, “wherein said section of fabric has ends which are tapered or rectangular.”  It is unclear if the ends recited in claim 3 are the same ends as the “respective ends” of the elongated body previously claimed or if they are different/additional ends.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 3 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over David (US 4050099) in view of Wilson (US 2013/0180974)
Regarding claim 1, David discloses a burp sash cloth device (10) for use with an infant, comprising: an elongated section of fabric (12) comprising an absorbent, machine washable material (as 12 is made of an absorbent material such as terry cloth, see col. 2 lines 20-25, and terry cloth is known as being machine washable) forming an elongated body (as 12 forms a body that is elongated) with respective ends (at 26, see Fig. 4) of such body; at least one fastener (26, see Fig. 4) placed on each of the respective ends of the body for allowing a user to selectively join said respective ends of said body in a non-overlapping position (For purposes of examination, in light of the lack of disclosure of ends that do not overlap, Examiner has interpreted the term "non-overlapping" to mean that the ends of the body minimally overlap and as can be seen in Fig. 4, the ends are capable of only minimally overlapping) to produce a continuous loop fabric which may be worn over a user's shoulder rotated to a selected position while providing care to an infant (as when the hook and loop of 26 are joined together, a 
David does not expressly disclose wherein the at least one fastener placed on each of the respective ends of the body is at least one magnet sewn into each of the respective ends of the body, for being selectively joined together through magnetic attraction whenever placed adjacent one another.
	Wilson teaches a sash wearable about the body wherein said at least one fastener is at least one magnet (120) sewn into each of the respective ends of the body (as can be seen in Fig. 1 and disclosed in para. 0069), for being selectively joined together through magnetic attraction whenever placed adjacent one another (disclosed in para. 0012).
David and Wilson teach analogous inventions in the field of elongated fabric closed around the body via fasteners.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the fastener of David with the fastener of Wilson, as a simple substitution of one well known joining means for another in order to yield the predictable result of creating a secure and detachable fastener such that it does not become disconnected while the sash is in use.
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the sash, there would be a reasonable expectation for the sash to perform such functions, as Examiner has explained after each functional limitation.
.
Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive.  Regarding amended claim 1, Applicant argues that a 35 USC 103 rejection of David in view of Wilson would not read on the claim limitations as the combination does not teach a non-overlapping position and the sash being selectively rotatable.  Examiner respectfully disagrees.  First, as a non-overlapping position is new matter and indefinite, as best as can be understood by Examiner, the combined references would read on the claim as Examiner has interpreted the term "non-overlapping" to mean that the ends of the body minimally overlap and as can be seen in Fig. 4 of David, the ends are capable of only minimally overlapping.  For future reference, Examiner suggests Applicant consider Figs. 2C and 2E of Milman (US 2012/0005800) showing that is known to arrange fastener for different closure positions.  Second, David reads on the limitation “to produce a continuous loop fabric which may be worn over a user's shoulder rotated to a selected position” as such a limitation is a functional limitation and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the function, then it meets the claim.  In this specific situation, when worn on at least one wearer, the sash is capable of being rotated to a desired position and therefore meets the claim limitation.  
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732